           Case 2:18-cv-02213-APG-PAL Document 5 Filed 01/31/19 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 Nevada Bar Number 13644

 4 TROY K. FLAKE
   Assistant United States Attorney
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Troy.Flake@usdoj.gov
 7
   Attorneys for the United States
 8

 9                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
10

11

12 SAFWAT AHMED MUHI AL BAALI,                      Case No. 2:18-cv-02213-APG-PAL

13                Plaintiff,

14         v.                                      STIPULATION FOR EXTENSION OF
                                                        TIME TO FILE ANSWER
15 KRISTJEN NIELSEN, in her official                        (First Request)
   capacity as Secretary of Homeland Security,
16 U.S. DEPARTMENT OF HOMELAND
   SECURITY, LEE CISSNA, in his official
17 capacity as Directory of U.S. Citizenship
   and Immigration Services, U.S.
18 CITIZENSHIP AND IMMIGRATION
   SERVICES, the UNITED STATES OF
19 AMERICA and JOHN DOE 1 through
   XX, inclusive
20
                 Defendants.
21

22

23         Pursuant to Local Rule 6-1, United States of America, on behalf of Federal

24 Defendants, hereby requests a 30-day extension of time to file an answer or otherwise

25 respond to Plaintiff’s Complaint. (ECF No. 1). Based on the date of service of the

26 Summons and Complaint on the United States, the answer or other response is due by

27 February 11, 2019. With the extension, the deadline to answer or otherwise respond would

28 be March 13, 2019.
             Case 2:18-cv-02213-APG-PAL Document 5 Filed 01/31/19 Page 2 of 2



 1           At midnight on December 21, 2018, the continuing resolution that had been funding

 2   the Department of Justice expired and appropriations to the Department lapsed. During

 3   the lapse in appropriations, federal law and Department policy prohibited counsel for the

 4   United States from working on this matter. After 35 days, on Friday, January 25, 2019, the

 5   United States Congress enacted and the President signed a new continuing resolution

 6   funding the Department. The United States requests this 30 extension to allow it to assess

 7   this matter and respond appropriately.

 8           This stipulation is not sought for purposes of delay or any other improper purposes.

 9   It is the first stipulation for an extension of time to file a response.

10           WHEREFORE, the parties respectfully request this stipulation be granted and that

11   the answer or other response be made due by March 13, 2019.

12           Respectfully submitted this 31st day of January 2019.

13
      REZA ATHARI & ASSOCIATES                             NICHOLAS A. TRUTANICH
14                                                         United States Attorney
15
       /s/ Luther Snavely                                   /s/ Troy K. Flake
16    LUTHER SNAVELY, ESQ.                                 TROY K. FLAKE
      3365 Pepper Lane, Suite 102                          Assistant United States Attorney
17    Las Vegas, NV 89120
                                                           Attorneys for the United States
18    Attorneys for Plaintiff
19

20

21

22
                                                     IT IS SO ORDERED:
23

24

25
                                                     UNITED STATES DISTRICT JUDGE
26                                                   UNITED STATES MAGISTRATE JUDGE

27
                                                                       January 31, 2019
                                                     DATED:
28

                                                       2
